                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

NAPOLEAN WATKINS,

                       Plaintiff,                      Case No. 1:19-cv-1025

v.                                                     Honorable Robert J. Jonker

MDOC et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

I.     Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Ionia Correctional Facility (ICF) in Ionia County. The events about which he

complains occurred at that facility and the Marquette Branch Prison (MBP) in Marquette County,
the Macomb Correctional Facility (MRF) in Macomb County, and the Carson City Correctional

Facility (DRF) in Montcalm County. Plaintiff sues the MDOC, and the “QMHP,” presumably

qualified mental health professionals, or “Psych Team” at ICF, MBP, MRF, and DRF.

                Plaintiff alleges that he was prescribed Effexor as part of his mental health

treatment. He alleges that the drug was not appropriate for his diagnoses of Bi-polar and other

disorders. The drug forced him into a manic state that led to wild, erratic, highly aggressive,

violent, self-injurious, and impulsive behavior. He claims the four “prison psych teams failed to

realize that [Plaintiff] was on a drug that [he] wasn’t suppose[d] to be on with [his] psychological

disorders, and failed to realize the drug was the cause for [his] wild behavior.” (Compl., ECF No.

1, PageID.3.)

                Plaintiff seeks millions of dollars in damages.

                Plaintiff filed a virtually identical action on October 2, 2019, against the same

defendants—although in that action, he specifically named several individuals in addition to

referring to them as groups. Watkins v. Martin et al., No. 1:19-cv-797 (W.D. Mich.) (herein

Watkins I). The Court construed the Watkins I complaint liberally as attempting to state claims

against the defendants for deliberate indifference to Plaintiff’s serious medical needs, in violation

of the Eighth Amendment, and deprivation of Plaintiff’s liberty interests without due process of

law, in violation of the Fourteenth Amendment. By opinion and judgment entered January 7, 2020,

the Court dismissed Plaintiff’s complaint in Watkins I for failure to state a claim.

                Plaintiff alleges in his present complaint that the Watkins I complaint attempted to

state only a Fourteenth Amendment claim. (Compl., ECF No. 1, PageID.1.)

II.    Motion to amend

                Plaintiff has filed a motion to amend his complaint. (ECF No. 5.) He has not filed

a proposed amended complaint with his motion; however, he proposes only one change from his
                                                  2
initial complaint. Rather than naming the Defendants in only their respective personal capacities,

he wants to name them in their personal and official capacities.

               Under Rule 15(a) of the Federal Rules of Civil Procedure, a party may amend once

as a matter of course before a responsive pleading is served. The original complaint in the instant

case has not yet been served on Defendants, much less been subject to a responsive pleading. As

a consequence, Plaintiff may file an amended complaint as a matter of right.

               The Court will grant Plaintiff’s motion to amend. The Court has conducted the

preliminary review of Plaintiff’s claims as if Plaintiff had amended his complaint to sue the

Defendants in their official and personal capacities.

III.   Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not
                                                  3
‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994). Plaintiff claims Defendants have violated his Eighth Amendment rights.

        A.      Immunity

                Plaintiff may not maintain a § 1983 action against the MDOC. Regardless of the

form of relief requested, the states and their departments are immune under the Eleventh

Amendment from suit in the federal courts, unless the state has waived immunity or Congress has

expressly abrogated Eleventh Amendment immunity by statute. See Pennhurst State Sch. & Hosp.

v. Halderman, 465 U.S. 89, 98-101 (1984); Alabama v. Pugh, 438 U.S. 781, 782 (1978); O’Hara

v. Wigginton, 24 F.3d 823, 826 (6th Cir. 1993). Congress has not expressly abrogated Eleventh

Amendment immunity by statute, Quern v. Jordan, 440 U.S. 332, 341 (1979), and the State of

Michigan has not consented to civil rights suits in federal court. Abick v. Michigan, 803 F.2d 874,

877 (6th Cir. 1986). In numerous opinions, the Sixth Circuit has specifically held that the MDOC

is absolutely immune from a § 1983 suit under the Eleventh Amendment. See, e.g., Harrison v.

Michigan, 722 F.3d 768, 771 (6th Cir. 2013); Diaz v. Mich. Dep’t of Corr., 703 F.3d 956, 962 (6th

Cir. 2013); McCoy v. Michigan, 369 F. App’x 646, 653-54 (6th Cir. 2010). In addition, the State
                                                   4
of Michigan (acting through the MDOC) is not a “person” who may be sued under § 1983 for

money damages. See Lapides v. Bd. of Regents, 535 U.S. 613, 617 (2002) (citing Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 66 (1989)); Harrison, 722 F.3d at 771. Therefore, the Court

dismisses Plaintiff’s claims against the MDOC.

               Plaintiff, by way of his amendment, has also sued the various unnamed individual

Defendants in their respective official capacities. A suit against an individual in his or her official

capacity is equivalent to a suit brought against the governmental entity: in this case, the MDOC.

See Will, 491 U.S. at 71; Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994). An official-

capacity defendant is absolutely immune from monetary damages. Will, 491 U.S. at 71; Turker v.

Ohio Dep’t of Rehab. & Corr., 157 F.3d 453, 456 (6th Cir. 1998); Wells v. Brown, 891 F.2d 591,

592-93 (6th Cir. 1989). The only relief Plaintiff seeks against the Defendants is money damages.

Therefore, the Court also dismisses Plaintiff’s claims raised against the Defendants in their official

capacities.

       B.      Eighth Amendment deliberate indifference

               The Eighth Amendment prohibits the infliction of cruel and unusual punishment

against those convicted of crimes. U.S. Const. amend. VIII. The Eighth Amendment obligates

prison authorities to provide medical care to incarcerated individuals, as a failure to provide such

care would be inconsistent with contemporary standards of decency. Estelle v. Gamble, 429 U.S.

102, 103-04 (1976). The Eighth Amendment is violated when a prison official is deliberately

indifferent to the serious medical needs of a prisoner. Id. at 104-05; Comstock v. McCrary, 273

F.3d 693, 702 (6th Cir. 2001).

               A claim for the deprivation of adequate medical care has an objective and a

subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To satisfy the objective

component, the plaintiff must allege that the medical need at issue is sufficiently serious. Id. In
                                                  5
other words, the inmate must show that he is incarcerated under conditions posing a substantial

risk of serious harm. Id. The objective component of the adequate medical care test is satisfied

“[w]here the seriousness of a prisoner’s need[ ] for medical care is obvious even to a lay person.”

Blackmore v. Kalamazoo Cty., 390 F.3d 890, 899 (6th Cir. 2004).

               The subjective component requires an inmate to show that prison officials have “a

sufficiently culpable state of mind in denying medical care.” Brown v. Bargery, 207 F.3d 863,

867 (6th Cir. 2000). Deliberate indifference “entails something more than mere negligence,” but

can be “satisfied by something less than acts or omissions for the very purpose of causing harm or

with knowledge that harm will result.” Farmer, 511 U.S. at 835. “[T]he official must both be

aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Id. at 837.

               Even if Plaintiff’s allegations suffice to show the objective element of his claim,

they fall short with regard to the subjective element. He alleges: “from 2014-2019, 4 prison psych

teams failed to realize that [Plaintiff] was on a drug that [he] wasn’t suppose[d] to be on with [his]

psychological disorders, and failed to realize the drug was the cause for [his] wild behavior.”

(Compl., ECF No. 1, PageID.3.) Failing to realize the existence of a substantial risk of serious

harm does not satisfy the Farmer standard—recognizing the risk and ignoring that risk does.

               Plaintiff candidly describes the Defendants’ behavior as “medical malpractice.”

(Id.) A claim that a medical professional failed to follow the appropriate standard of care, without

more, is a state-law negligence claim. Cox ex rel. Cox v. Board of Hosp. Managers for City of

Flint, 651 N.W.2d 356, 366-67 (Mich. 2002). Deliberate indifference requires more than that.

Estelle v. Gamble, 429 U.S. 97, 106 (1976) (“[A] complaint that a physician has been

negligent . . . does not state a valid claim . . . under the Eighth Amendment.”); see also Flanory v.



                                                  6
Bonn, 604 F. 3d 249, 254 (6th Cir. 2010) (“Deliberate indifference ‘entails something more than

mere negligence.’”); Brown v. Bargery, 207 F.3d 863, 867 (6th Cir. 2000) (“[T]he deliberate

indifference standard ‘describes a state of mind more blameworthy than negligence . . . .’”); Lamb

v. Howe, 677 F. App’x 204, 208 (6th Cir. 2017) (“Deliberate indifference is a higher standard than

negligence . . . .”). Even a showing of gross negligence will not suffice to show deliberate

indifference. See, e.g., Broyles v. Correctional Medical Services, Inc., 478 F. App’x 971, 975 (6th

Cir. 2012) (“To satisfy the subjective component, the defendant must possess a ‘sufficiently

culpable state of mind,’ rising above negligence or even gross negligence and being ‘tantamount

to intent to punish.’”).

                Plaintiff’s allegation that Defendants failed to realize what, professionally, they

should have realized fails to demonstrate deliberate indifference. Therefore, Plaintiff has failed to

state an Eighth Amendment claim against these Defendants.

        C.      State-law claims

                “Generally, once a federal court has dismissed a plaintiff’s federal law claim, it

should not reach state law claims.” Experimental Holdings, Inc. v. Farris 503 F.3d 514, 521 (6th

Cir. 2007) (citing United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966)). “Residual

jurisdiction should be exercised only in cases where the interests of judicial economy and the

avoidance of multiplicity of litigation outweigh our concern over needlessly deciding state law

issues.” Moon v. Harrison Piping Supply, 465 F.3d 719, 728 (6th Cir. 2006). Where a district

court has exercised jurisdiction over a state law claim solely by virtue of supplemental jurisdiction

and the federal claims are dismissed prior to trial, the state law claims should be dismissed without

reaching their merits. See Landefeld v. Marion Gen. Hosp., 994 F.2d 1178, 1182 (6th Cir. 1993);

Faughender v. City of N. Olmsted, 927 F.2d 909, 917 (6th Cir. 1991); Coleman v. Huff, No. 97-



                                                 7
1916, 1998 WL 476226, at *1 (6th Cir. Aug. 3, 1998). Accordingly, Plaintiff’s state law claims

for negligence and/or medical malpractice are dismissed without prejudice.

                                            Conclusion

                Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s federal claims will be dismissed for failure to state a claim, under

28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court declines to exercise

supplemental jurisdiction over Plaintiff’s state-law claims. Those claims will be dismissed without

prejudice.

                The Court must next decide whether an appeal of this action would be in good faith

within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611

(6th Cir. 1997). The Court does not certify that an appeal would not be in good faith.

                 Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate

filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

                This is a dismissal as described by 28 U.S.C. § 1915(g).

                A judgment consistent with this opinion will be entered.



Dated:       January 21, 2020                  /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  8
